 


110 HR 347 IH: Leadership PAC Disclosure Act
U.S. House of Representatives
2007-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 347 
IN THE HOUSE OF REPRESENTATIVES 
 
January 9, 2007 
Mr. Jones of North Carolina introduced the following bill; which was referred to the Committee on House Administration 
 
A BILL 
To amend the Federal Election Campaign Act of 1971 to require political committees which are associated but not affiliated with a Federal candidate or officeholder to include in the statements of organization and the reports such committees file with the Federal Election Commission the identification of each candidate or officeholder with which the committee is associated, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Leadership PAC Disclosure Act.  
2.Disclosure by Unaffiliated Political Committees of Associated Federal Candidates and Officeholders 
(a)Disclosure in Statement of OrganizationSection 303(b) of the Federal Election Campaign Act of 1971 (2 U.S.C. 433(b)) is amended— 
(1)by striking and at the end of paragraph (5); 
(2)by striking the period at the end of paragraph (6) and inserting ; and; and 
(3)by adding at the end the following new paragraph: 
 
(7)in the case of a committee which is directly or indirectly established, financed, maintained, or controlled by or acts on behalf of 1 or more candidates or individuals holding Federal office but which is not an authorized or affiliated committee of any such candidate or individual, the identification of such candidate or individual.. 
(b)Disclosure in Regular ReportsSection 304(b)(3) of the Federal Election Campaign Act of 1971 (2 U.S.C. 434(b)(3)) is amended— 
(1)by striking and at the end of subparagraph (F); 
(2)by adding and at the end of subparagraph (G); and 
(3)by adding at the end the following new subparagraph: 
 
(H)in the case of a report filed by a political committee which is directly or indirectly established, financed, maintained, or controlled by or acts on behalf of 1 or more candidates or individuals holding Federal office but which is not an authorized or affiliated committee of any such candidate or individual, such candidate or individual;. 
3.Organization of Information Contained in Candidate and Committee Reports Made Available on Internet by Federal Election CommissionSection 304(a)(11) of the Federal Election Campaign Act of 1971 (2 U.S.C. 434(a)(11)) is amended— 
(1)by redesignating subparagraph (D) as subparagraph (E); and 
(2)by inserting after subparagraph (C) the following new subparagraph: 
 
(D)In carrying out this paragraph, the Commission shall display and organize the designations, statements, reports, and notifications made accessible to the public on the Internet in a manner that maximizes the public's ability to determine all of the receipts and disbursements made to and by all persons who are associated with a particular candidate, officeholder, or political committee.. 
4.Effective DateThe amendments made by this Act shall apply with respect to designations, statements, reports, and notifications filed with the Federal Election Commission after the expiration of the 90-day period which begins on the date of the enactment of this Act. 
 
